Citation Nr: 1451611	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-05 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right hip disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to January 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified before the undersigned at a hearing at the RO in February 2011; a transcript is of record.  In December 2011 and May 2014, the Board remanded this issue for further development and consideration.  The file is now entirely in Virtual VA and the Veterans Benefit Management System (VBMS).


FINDINGS OF FACT

The Veteran's current right hip disorder has not been linked to service, to include by medical evidence or persistent and recurrent complaints since in-service injury. 


CONCLUSION OF LAW

The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA provided the Veteran with full notice regarding his service connection claim in May 2008, prior to the initial adjudication on appeal.  Further, the February 2011 Board hearing focused on the elements necessary to substantiate the claim.  The Veteran indicated actual knowledge of the requirements during the Board hearing, by testifying as to the nature and timing of his symptoms, and why he believes his right hip disorder is related to an injury in service.  The undersigned Veterans Law Judge asked questions to elicit pertinent information to substantiate the claim, and the case was remanded in 2011 due, in part, to the hearing testimony.  

VA also obtained all identified, available medical records.  The evidence includes 4 volumes of service treatment and personnel records from 1981 to 2002.  As noted in the prior remand, the AOJ attempted to obtain any additional service records from 2002 to 2003, and the Veteran has been notified several times of the unavailability of certain service records and the unsuccessful efforts to obtain them.  He has indicated that he does not have any more service records.  As directed in the prior remand, the AOJ obtained copies of the February 2012 MRI result for the right hip, which was provided in connection with the February 2012 VA examination.  The Veteran has denied any post-service treatment for his right hip.  

The AOJ also obtained an addendum VA opinion in August 2014, which addressed the questions directed in the prior remand, reflects consideration of an accurate factual history and pertinent lay and medical evidence, and includes an opinion supported by well-reasoned rationale.  There is no argument or indication that the opinion is inadequate, or that any further medical evidence or opinion is needed.

In sum, the prior remand directives were substantially satisfied.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

II.  Merits Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

When there is an approximate balance of positive and negative evidence regarding any material aspect of a claim, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran is competent to report the occurrence of an in-service injury to the right hip, observable symptoms during and after service, and treatment for such symptoms in service, as these are within his realm of observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, there is contradictory evidence in his available service records, and he is not credible in this regard.  

In his May 2008 claim, the Veteran identified treatment for the right hip in July 2002.  Similarly, as noted in the prior remand, he has reported injuring his right hip in 2002, approximately 6-8 months prior to retirement from service in January 2003.  He states that he sought treatment, including physical therapy, and that he reported continuing problems at his retirement physical in 2002.  The Veteran also reported injuring his right hip a few years after service, and he has denied any treatment for the right hip after service.  See, e.g., February 2011 hearing transcript.  

In contrast with this testimony, on a September 2002 "Report of Medical Assessment" form for the purposes of separation from service, the Veteran checked that his overall health was "the same" since the last physical examination, which was identified as completed in August 2001.  The August 2001 Report of Medical History and clinical evaluation report are also of record, with no indication of right hip problems at that time.  In the September 2002 assessment, the Veteran also denied having any injuries that caused him to miss more than three days of duty, having any medical treatment, or having any injury for which he did not seek treatment since the last evaluation.  The report indicates that the Veteran was not referred for further evaluation.  These reports by the Veteran were made within the 6-8 month period prior to his service discharge in January 2003, and shortly after his reported treatment in July 2002 for the right hip.  There are no other records referencing a right hip disorder during service, to include any physical therapy.  

In light of the above, the Board finds that the Veteran is not credible with regard to having injury, treatment, or persistent and recurrent symptoms in the right hip since shortly before his service discharge.  The records summarized above are more probative than his reports during the course of the current appeal because such records were contemporaneous to the time when the Veteran alleges that his symptoms began and persisted, and were many years prior to the claim for benefits.  The Board notes that lay evidence from the Veteran may not be rejected solely due to the absence of contemporaneous medical evidence; however, this circumstance may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that a witness's interest in the outcome may affect the credibility of testimony and may be considered together with other evidence).  Significantly, as noted above, there is not a mere lack of medical documentation in service but, rather, clear reports from the Veteran in September 2002 that he had not had any injury, symptoms, or treatment since August 2008.  This is directly contradictory to his reports for his appeal that he was injured and had treatment in July 2002 or approximately 6-8 months prior to discharge in January 2003.  Further, the Veteran reported a right hip injury a few years after service, but with no treatment.  

The Veteran was afforded a VA examination in February 2012, which showed right hip symptoms.  In a March 2012 addendum opinion, the VA examiner opined that the Veteran had current right hip degenerative joint disease that was at least as likely as not related to service.  Nevertheless, the examiner stated in March 2012 that the service records documented complaints and evaluation for a right hip disorder.  As indicated above, although the Veteran has reported receiving physical therapy and complaining of the right hip, none of this is documented in the available service records, and the Board finds him not credible in this regard.  The VA examiner also stated that a February 2012 MRI showed degenerative joint disease in the right hip.  In contrast, the initial VA examination report stated that imaging studies showed no arthritis or degenerative joint disease.  This report and opinion were inadequate to establish service connection because it was based on inaccurate facts.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In an August 2014 addendum opinion, another examiner clarified that the February 2012 MRI showed a "suggestion" of mild chondrolabral junction separation or degeneration involving the superior and posterior acetabular labrum bilaterally, slightly more noticeable on the right; and these findings were bilateral.  This is consistent with the Board's review of that MRI report.  The VA examiner also opined that the Veteran's current right hip disorder was less likely than not incurred by service, and less likely than not manifested by within one year after discharge, or by January 2004.  This relates to presumptive service connection based on arthritis as a chronic disease.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). 

For both opinions, the VA examiner reasoned that the Veteran testified in 2011 that he felt a pop in the right hip several years after service discharge when he was shoveling rocks, there was no documented right hip injury in the available service records, and there were no corroborating lay statements to support the Veteran's claim of an in-service injury.  The examiner also noted the discrepancy between the Veteran's testimony in 2011 that his injury occurred in Hawaii approximately 6-8 months before his January 2003 discharge, and the September 2002 separation history form that he completed in Hawaii where he denied being seen or treated for any condition a health care provider since his last health assessment or having any illness or injury for which he did not seek medical care.  The examiner noted that this report was well within the 6-8 month window prior to service discharge, and there were no records documenting a chronic issue with the right hip after service.

The August 2014 VA examiner's opinions are supported by well-reasoned rationale with consideration of all pertinent evidence, and the reasoning is consistent with the Board's credibility findings regarding the timing of the Veteran's right hip injury and symptoms.  In particular, the examiner's reasoning indicates that the opinion was not based solely on a lack of medical documentation of injury and symptoms since service but, rather, on consideration of that factor along with the evidence in service contradicting the Veteran's lay reports and his report of another injury a few years after service.  Therefore, the opinion is highly probative and carries great weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Veteran is not competent to link his current right hip disability to service in the absence of continuity of symptomatology, as this question requires interpretation of the medical evidence and medical expertise due to his complex medical history with multiple medical conditions, and similar changes shown on MRI in both hips.  Jandreau, 492 F.3d at 1376-77.  Therefore, his testimony in this regard has no probative value.  There is no other indication of a medical link to service.  

Accordingly, the preponderance of the evidence is against service connection for a right hip disability.  In sum, the more probative evidence does not establish right hip symptoms since in-service injury as reported by the Veteran.  To the extent that the 2012 MRI may be interpreted to show arthritis, there is no continuity of symptomatology since service.  Reasonable doubt does not arise, and the benefit-of-the-doubt doctrine does not apply.  The claim must be denied.  38 C.F.R. § 3.102. 


ORDER

Service connection for a right hip disorder is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


